Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious, wherein no reference discloses a coaxial tubing system comprising an outer tube having a cross-sectional inner dimension, a hollow inner tube suitable for conveying a fluid, having a cross-sectional outer dimension, and a spacer for maintaining annular spacing between the inner and outer tubes, the spacer comprising an annular body extending longitudinally between an inner and outer end, and defining an inner contact surface having an inner dimension corresponding to the outer dimension of the inner tube, and an outer contact surface having an outer dimension corresponding to the inner dimension of the outer tube, a fluid passage extending longitudinally from the inner end to an outer end of the spacer to permit fluid between the outer tube and inner tube to pass the spacer, and a retention groove defined peripherally about the body adjacent the outer contact surface, wherein the spacer’s inner contact surface abuts the inner tube’s outer surface and the spacer’s outer Wolf, discloses the recited structure with the exception of providing a retention groove peripherally about the spacer body adjacent the outer surface to permit receipt of a crimped portion of the outer tube to secure the spacer in a longitudinal position relative to the outer tube.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 26, 2022
P. F. Brinson